Title: From Benjamin Franklin to Joshua Johnson, 17 March 1779
From: Franklin, Benjamin
To: Johnson, Joshua


Sir
Passy March 17 1779
I received the Honor of yours of the 6 inst. I took the first Opportunity of speaking to M. D’Arlincourt fils, one of the Farmers general in whose Department you reside, on the subjet of your Furniture, who told me very politely that as it was a Matter in which I interested myself, he would order the Duties, if they had been received to be returned. By our Treaty we are only entitled to such Advantage respecting Duties as is enjoyed by the most favor’d Nations: I have not yet been able to obtain a certain Knowledge of the Duties paid by other Nations in France, and I am told it is not easy to obtain, as they are very different in the Different Provinces, and there is not as in England a printed Book of them. So not being enough informed at Present to claim your Exemption as a Right, I was obliged to accept it as a Favor. But these Sorts of Favours I shall find a Difficulty in asking hereafter; for the States being under great Obligations to the Farmers general who lent us Money in our Distress; and having often Occasion to ask Aids from this Government; one can hardly with any Grace demand at the same Time in Favour of Particulars an Exemption from paying their Share of the Duties whence only the Ability of affording such Aids can arise.
I have ordered the Alliance to be got ready as soon as possible; the Execution depends on M. Schweighauser and the Captain. I thank you for your Information relating to the Bergere. Orders had before been given relating to her Cargo. With great esteem I have the Honor to be Sir y m o a m h S
BF

P.S. If you can by any Means obtain an Acct. of the Duties to be paid by different Nations in yr Port, I shall be obliged to you for it, and will pay any Expence necessary for Copying &c
M. Joshua Johnson

